DEBORAH WISHON, HUSBAND AND
                 WIFE; LAWRENCE L. LEACH AND
                 DRISTA EL. LEACH, HUSBAND AND
                 WIFE; JUSTO JAIMERENA AND
                 MARIA JAIMERENA, HUSBAND AND
                 WIFE; MICHAEL HAYES AND
                 GERTRUDE HAYES, TRUSTEES OF
                 THE HAYES FAMILY TRUST; ELMER
                 A. HANSEN, TRUSTEE OF THE
                 ELMER A. HANSEN REVOCABLE
                 TRUST; DONALD MCMURTREY; PAUL
                 THOMAS BRUNELLE AND SUSAN
                 GAYLENE BRUNELLE, TRUSTEES OF
                 THE BRUNELLE FAMILY TRUST;
                 JOHN FISHER AND JOCELYN
                 FISHER, HUSBAND AND WIFE;
                 CONRAD CHARLES MARCIONE, JR.,
                 AND SUZANNE LYNNE MARCIONE,
                 TRUSTEES OF THE RESTATEMENT
                 AND AMENDMENT OF
                 DECLARATION OF MARCIONE
                 FAMILY REVOCABLE TRUST; TROY
                 D. GRIGGS AND MARTHA A. GRIGGS,
                 HUSBAND AND WIFE; KERMIT M.
                 KROYER, TRUSTEE OF THE KM
                 KROYER TRUST; MARIA E. BOONE,
                 TRUSTEE OF THE 2003 BOONE
                 FAMILY TRUST; PEGGY PARKER;
                 GEORGE B. SCHENCK; LAURIE
                 HENNESSEY; LAUREN HAYES;
                 ROBERT BETTENCOURT AND
                 PAMELA BETTENCOURT, HUSBAND
                 AND WIFE; SYDNEY QUINN; AND
                 DEBORAH L. AMES AND ANTHONY
                 HAYES AND CONSTANCE HAYES
                 TRUSTEES OF THE HAYES FAMILY
                 TRUST,
                 Real Parties in Interest.



SUPREME COURT
        OF
     NEVADA
                                            2
(0) 1947A    e
                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS

                            This is an original petition for a writ of mandamus challenging
                a district court order denying a motion to dismiss a complaint.
                            Real parties in interest (collectively, Porter) filed a complaint
                seeking a deficiency judgment against petitioners Charles Dornbach and
                Jake Huber (collectively, Dornbach). Dornbach appeared by filing a
                motion to dismiss the complaint pursuant to NRCP 12(b)(5). Due to the
                passing of Churchill County's only sitting district court judge and related
                delays in the district court, this motion was not addressed for
                approximately eleven months. While this motion was pending, Dornbach
                did not file an answer to the complaint. Dornbach eventually filed a
                separate motion to dismiss the complaint due to Porter's failure to comply
                with NRCP 16.1(e), which requires a plaintiff to hold a case conference
                and file a case conference report within specific deadlines. The district
                court denied the motion, explaining that the death of the judge and the
                resulting delays constituted extraordinary circumstances excusing Porter's
                delay and justifying extending the time to comply with NRCP 16.1(e).
                Dornbach then petitioned this court for a writ of mandamus to compel the
                district court to dismiss the complaint.
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station[,] or to control an arbitrary or capricious exercise of discretion."
                Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197,
                179 P.3d 556, 558 (2008); NRS 34.160. It is within this court's discretion
                to determine if a writ petition will be considered. Smith v. Eighth Judicial
                Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Petitioners bear

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                   the burden of demonstrating that extraordinary relief is warranted.       Pan
                   v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                               NRCP 16.1(e) provides that a district court may dismiss a case
                   without prejudice if a plaintiff fails to hold an early case conference within
                   180 days of a defendant's appearance or file a case conference report
                   within 240 days of a defendant's appearance.' NRCP 16.1(e)(1)-(2). We
                   review a district court's decision on a motion to dismiss due to failure to
                   comply with NRCP 16.1(e) deadlines for an abuse of discretion. Arnold v.
                   Kip, 123 Nev. 410, 415, 168 P.3d 1050, 1053 (2007). When deciding such
                   motions, district courts should consider factors such as "the length of the
                   delay, . . . whether the delay has otherwise impeded the timely prosecution
                   of the case, [and] general considerations of case management." Id. at 415-
                   16, 168 P.3d at 1053.
                               Here, the district court explicitly found that the substantial
                   delays resulting from the judge's death constituted extraordinary
                   circumstances justifying extending the NRCP 16.1(e) deadlines. The
                   record does not refute this finding, and we conclude that the district court
                   did not abuse its discretion by considering the court's internal delays when
                   denying Dornbach's motion to dismiss and extending the NRCP 16.1(e)
                   deadlines. See id. Having considered the petition, answer, reply, and




                             an alternative basis on which to deny the petition,. Porter argues
                   that the deadlines set forth in NRCP 16.1(e) do not begin to run until a
                   defendant files an answer, and therefore they had not expired when
                   Dornbach moved to dismiss the complaint. Because the deadlines set
                   forth in NRCP 16.1(e)(1) and (2) clearly begin to run upon "an appearance
                   by a defendant," we reject this argument.


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    ae>
                appendix filed in this matter, we conclude that Dornbach has not
                demonstrated that our intervention by way of extraordinary relief is
                warranted. Accordingly, we
                           ORDER the petition DENIED.




                                                                             C.J.
                                                Gibbons


                                                                              J.
                                                Pickert.y.


                                                                         ,
                                                                              J.
                                                  usiesty


                                                —   11,•%                     J.
                                                Parraguirre



                                                Douglas




                cc: Hon. Thomas L. Stockard, District Judge
                     Robison Belaustegui Sharp & Low
                     Jeffrey K. Rahbeck
                     Churchill County Clerk
SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 1947A